O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:SWOLOSKY@OLSHANLAW.COM DIRECT DIAL:212.451.2333 June 11, 2013 BY EDGAR AND ELECTRONIC MAIL Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3628 Attn: Nicholas P. Panos Re: Pan American Goldfields Ltd. Preliminary Proxy Statement on Schedule 14A Filed May 31, 2013 by Vortex Capital Asset Management Ltd. et al. (“Vortex”) File No. 000-23561 Dear Mr. Panos: In response to verbal comments from the Staff received on June 11, 2013, Vortex has confirmed to us that it or its proxy solicitor will include a copy of its definitive proxy statement filed with the Commission with any form of proxy provided to stockholders in compliance with Rule 14a-4(f) of the Securities Exchange Act of 1934, as amended. Very truly yours, /s/ Steve Wolosky Steve Wolosky cc:Balbir Bindra O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
